Beckworth, J.
In accordance with stipulation of counsel that the merchandise covered by the foregoing protests consists of hose nozzles and other garden hose accessories in chief value of zinc; that said items consist either of hose nozzles the same in all material respects, except composition, as those the subject of United States v. Lipman's (52 CCPA 59, C.A.D. 859), or they consist of connections or attachments, each item being attached to the end of a garden hose in the same manner that the aforementioned nozzles are attached to a garden hose, the claim of the plaintiff was sustained.